Citation Nr: 0303338	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  92-17 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for a cervical spine 
disability (left C7 radiculopathy), currently evaluated as 20 
percent disabling.


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his sister


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel




INTRODUCTION

The appellant served on active duty from February 1959 to 
August 1959.

This appeal arose from a June 1991 decision of the Department 
of Veterans Affairs (VA) Regional Office in North Little 
Rock, Arkansas (the RO).  The appellant's claim was denied in 
a decision of the Board of Veterans' Appeals (the Board) 
dated July 2, 1996.  He appealed to the United States Court 
of Appeals for Veterans Claims (the Court), which remanded 
the case to the Board in July 1997.  The case was in turn 
remanded by the Board to the RO for further development of 
the record in January 1998 and again in January 2000.  

in October 2002, the Board sent the appellant a letter in 
which it noted that his former representative could no longer 
represent claimants before VA, including the Board.  The 
appellant was asked to respond by informing the Board of his 
preference concerning representation.  The appellant did not 
respond. 


REMAND

The Board has reviewed the development of the claim conducted 
by the RO pursuant to the Board's January 2000 remand.  
Having done so, the Board is compelled to find that the RO 
did not comply with the January 2000 directives, and the 
claim must again be remanded.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) [compliance by the Board or the RO is 
neither optional nor discretionary; where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].  

The Board's January 2000 remand contains a detailed factual 
background section (pages 3 to 9), which will not be repeated 
and which is incorporated by reference.  
As was noted in the Board's January 2000 remand, the 
appellant has a non-service-connected cervical spine 
orthopedic disorder (degenerative joint disease) and a 
service-connected neurological disorder (left C7 
radiculopathy).  Then, as presently, one of the critical 
inquiries for resolution is the degree of the appellant's 
impairment caused by the service-connected disorder as 
opposed to the non-service-connected disorder.  Cf. 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Although the appellant was afforded VA examinations in 
September 2000 and January 2002 and clinical findings were 
reported, the examiners did not distinguish the appellant's 
impairment between the service-connected and the non-service-
connected disorder.  

Accordingly, this matter is REMANDED for the following 
action:

1.  The RO should contact the appellant 
and ascertain if the appellant has 
received any VA, non-VA, or other medical 
treatment for the disorder at issue that 
is not evidenced by the current record.  
The appellant should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
claims folder.  

Additionally, the RO should comply with 
the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), 
particularly with regard to the duty to 
notify the appellant of evidence that 
would substantiate the claim and the 
assignment of responsibility for 
obtaining such evidence.    

2.  After receipt of the appellant's 
response, the RO should return the claims 
folder to the examiner conducting the 
January 2002 neurological examination (if 
available), and request that he issue an 
addendum responding to the below 
specified inquiries.  If deemed necessary 
by qualified medical personnel to respond 
to the specified inquiries, the RO may 
afford the appellant another VA 
neurological examination to respond to 
the inquiries.  The examiner must respond 
to the inquiries, and state the medical 
bases for the opinion expressed.  The 
examiner may respond in terms of the 
likelihood of the response (i.e., more or 
less likely than not or equally likely).  

a.  What is the current diagnosis of 
any neurological disorder of the 
cervical spine?

b.  Does the appellant exhibit 
paralysis of the musculospiral nerve 
(radial nerve), and if so, to what 
extent?  

c.  To what extent may the 
appellant's symptoms, including the 
reported pain of the shoulder, upper 
chest, neck, and loss of function in 
these areas, be attributable to the 
service-connected neurological 
disorder, as opposed to the non-
service-connected cervical 
degenerative joint disease?    
 
If the January 2002 examiner is not 
available, another physician should 
respond to the Board's inquiries. 

3.  Thereafter, the RO should 
readjudicate the appellant's claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board finally notes that while this case is in remand 
status the appellant may appoint a representative if he so 
desires. 



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).



